                 3:20-cv-01856-JMC                Date Filed 03/22/21        Entry Number 47          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina



         Brighthouse Life Insurance Company
                      Plaintiff
                          v.                                                Civil Action No.      3:20-01856-JMC



    Edgar C. Godfrey, III, and Lucille M. Godfrey
                    Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                 the amount of             dollars ($    ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: this case is dismissed without prejudice for lack of subject matter jurisdiction.


This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having dismissed
plaintiff, Brighthouse as a party to this action with prejudice and further dismissed counterclaims of defendant, Edgar
C. Godfrey, III against plaintiff, Brighthouse with prejudice and sua sponte dismissed the case without prejudice as to
defendant, Lucille M. Godfrey against co-defendant, Edgar C. Godfrey, III for lack of subject matter jurisdiction.


Date: March 22, 2021                                                       CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                     Signature of Clerk or Deputy Clerk
